                                                                                             FILED
                                                                                  CLERK, U.S. DISTRICT COURT


                                                                                                  11 ~~3`~

                                                                                BY    ...~ __..     _~_.—=—~i=-Y




                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
     U NITED STATES OF AMERICA,                                     CASE NUMB
                                                        PLAINTIFF               ~ ~ `~~J
                                 V.                                                       ~'           l ~o~
~,~~~~
     j ~v~~ ~,~-'~~~                                                    ORDER OF TEMPORARY DETENTION
                                                                          PENDING HEARING PURSUANT
                                                  n~tvnnrrres~.              TO BAIL REFORM ACT


       Upon motion of                 ~                                        , IT IS ORDERED that a detention hearing
  is set for                                                                   ,at.~~:~G~a.m./ ~~.before the
  Honorable                                                                    ,in Courtroom ,ZS~

        Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                                and produced for the hearing.
                          (Other r~cslodinl officer)




  Dated: ~~
          y//~
                                                       U.S. District Judge/Magistrate Judge




                     ONDF:R OF fF:~1POR,1Rti DF:I E\7lU,V PE\DI\G HE:~RIVG Pl NSl A'~ f f0 BAIL RF:FOR,N ACS
CR-~ih r I ~)N7 ~
                                                                                                                   Page l of
